        Case 2:09-mc-00239-MRH Document 43 Filed 08/04/20 Page 1 of 1


                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE: PACER FEE EXEMPTIONS                        )
                                                   )        Misc. No. 09-239
Edward Shardlow,                                   )
                                     Movant.       )

                                           ORDER

       This matter is before the Court upon the application and request by T. Edward

Shardlow (“Shardlow”) for exemption from the fees imposed by the Electronic Public

Access fee schedule adopted by the Judicial Conference of the United States Courts (ECF

No. 41). Although Shardlow qualifies as an individual researcher associated with an

educational institution, Guide to Judiciary Policy, Vol. 4, Chap. 6, § 630.20, the scope of

the requested waiver is overly broad in terms of the number of cases that Shardlow

wishes to access, as well as the undetermined number of documents to be ultimately

downloaded. The Administrative Office of the United States Courts advises that

providing this level of free data access to similarly situated academic researchers could

be unsustainable for the judiciary and, in any event, is beyond the intended scope of the

exemption for academic researchers.

       Upon independent consideration, this Court finds that the requested exemption

cannot be granted. For the above reasons, the application is DENIED.


Dated: August 4, 2020                                        BY THE COURT:

                                                             /s/ Mark R. Hornak             a




                                                             Mark R. Hornak
                                                             Chief United States District Judge

cc:    Administrative Office of the United States Courts,
        Multi-Court Exemptions Office (via email)
       Edward Shardlow (via email)
